MEMORANDUM **
Upon review of the record and appellant’s response to this court’s July 18, 2006 *266order to show cause, this court hereby summarily affirms the district court’s order denying appellant’s motion for preliminary injunctive relief. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record). To the extent appellant seeks to challenge the order granting partial summary judgment, appellant must do so in a timely appeal from a final judgment of the district court. See Fed.R.Civ.P. 54(b).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *266courts of this circuit except as provided by 9th Cir. R. 36-3.